Name: Commission Regulation (EEC) No 1846/92 of 6 July 1992 altering the export refunds on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 7. 92No L 187/38 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1846/92 of 6 July 1992 altering the export refunds on rice and broken rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Commission, that the export refunds at present in force should be altered as shown in the Annex to this Regula ­ tion, HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 of Regulation (EEC) No 1418/76, with the exception of those listed in paragraph 1 (c) of that Article, exported in the natural state and fixed in the Annex to Regulation (EEC) No 1814/92 are hereby altered as shown in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 7 July 1992. Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 674/92 (2), and in particular the fifth subparagraph of Article 17 (2) thereof, Whereas the export refunds on rice and broken rice were fixed by Commission Regulation (EEC) No 1814/92 (3) ; Whereas it follows from applying the rules, criteria and other provisions contained in Regulation (EEC) No 1814/92 to the information at present available to the This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 166, 25. 6. 1976, p . 1 . O OJ No L 73, 19. 3 . 1992, p. 7. (3) OJ No L 183, 3 . 7. 1992, p. 21 . 7. 7. 92 Official Journal of the European Communities No L 187/39 ANNEX to the Commission Regulation of 6 July 1992 altering the export refunds on rice and broken rice (ECU/ tonne) Product code Destination (') Amountof refunds 1006 20 11 000 1006 20 13 000 1006 20 15 000 1006 20 17 000 1006 20 92 000 1006 20 94 000 1006 20 96 000 1006 20 98 000 1006 30 21 000 1006 30 23 000 1006 30 25 000 1006 30 27 000 1006 30 42 000 1006 30 44 000 1006 30 46 000 1006 30 48 000 1006 30 61 100 1006 30 61 900 1006 30 63 100 1006 30 63 900 1006 30 65 100 1006 30 65 900 1006 30 67 100 1006 30 67 900 01 01 01 01 01 01 01 01 01 02 03 04 01 04 01 02 03 04 01 04 01 02 03 04 01 04 - 208,00 208,00 208,00 208,00 208,00 208,00 208,00 208,00 260,00 266,00 271,00 260,00 260,00 260,00 260,00 266,00 271,00 260,00 260,00 260,00 260,00 266,00 271,00 260,00 260,00 260,00 7. 7. 92No L 187/40 Official Journal of the European Communities (ECU/ tonne) Product code Destination (') Amount of refunds 1006 30 92100 1006 30 92 900 1006 30 94 100 1006 30 94 900 1006 30 96 100 1006 30 96 900 1006 30 98 100 1006 30 98 900 1006 40 00 000 01 02 03 04 01 04 05 06 01 02 03 04 01 04 05 06 01 02 03 04 01 04 05 06 260,00 266,00 271,00 260,00 260,00 260,00 226,00 282,00 260,00 266,00 271,00 260,00 260,00 260,00 226,00 282,00 260,00 266,00 271,00 260,00 260,00 260,00 226,00 282,00 (') The destinations are identified as follows : 01 Austria, Liechtenstein, Switzerland, the communes of Livigno and Campione d'ltalia, 02 Zones I, II, III , VI, Ceuta and Melilla, 03 Zones zones IV, V a), VII c), Canada and Zone VIII excluding Surinam, Guyana and Madagascar, 04 Destinations mentioned in Article 34 of Commission Regulation (EEC) No 3665/87, 05 Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan , Kyrgyzstan, Moldova, Russia, Tajikistan, Turkmenistan, Ukraine and Uzbekistan , 06 Refund fixed under the procedure laid down in Article 9 (4) of amended Regulation (EEC) No 891 /89 in respect of a quantity of 1 5 000 tonnes of wholly milled rice for destination Zones I to VI and Zone VIII, excluding Guyana, Surinam and Madagascar and excluding destinations in 05 above. NB : The zones are those defined in the Annex to Commission Regulation (EEC) No W24/77, as last amended by Regulation (EEC) No 3049/89.